Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor comprising a FRET assay, a multi-wavelength radiation source, one or more detectors, circuitry, wherein the assay is contained within a hydrogel, and wherein the FRET assay is positioned at the end of an optical fibre must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claim 3 is objected to because of the following informalities:  “the detectors” should read “the one or more detectors” to provide more clarity to the established “one or more detectors” of claim 1.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to be placed in contact with a sample container containing said analyte”, “for exciting the said FRET assay”, “for detecting radiation…”, “detect radiation emitted from the fluorescent energy acceptor”, and “transporting radiation from the multi-wavelength source …” are interpreted as intended uses of the claimed sensor and are given patentable weight to the extent which effects the structure of the sensor.
The limitations of “to compare the detected radiation emitted…and to calculate the concentration of an analyte” recited in claim 1 interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
Claim 1 recites “FRET” in line 2, which is unclear. It is suggested to recite “FRET” initially in an unabbreviated form for clarity. 
Claim 1 recites the limitation "the absorption band" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “said energy acceptor” in line 4, which is unclear. Since “energy acceptor moiety” is established in line 3, it is unclear if “said energy acceptor” of line 4 is the same or different from “energy acceptor moiety” of line 3. It is suggested to utilize 
Claim 1 recites “the emission band” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “fluorescent energy donor” in lines 5-6, which is unclear. Since “fluorescent donor moiety” is established in line 3, it is unclear if “fluorescent energy donor” of lines 5-6 is the same or different from “fluorescent donor moiety” of line 3. It is suggested to utilize common terminology if referring to the same element.
Claim 1 recites “the detection radiation” in paragraph d. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the distinct excitation wavelengths” in paragraph d. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, claim 7 recites “the end …” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10: 
Claim 10 recites “FRET” in line 2, which is unclear. It is suggested to recite “FRET” initially in an unabbreviated form for clarity. 
Claim 10 recites the limitation "the absorption band" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “said energy acceptor” in line 4, which is unclear. Since “energy acceptor moiety” is established in line 3, it is unclear if “said energy acceptor” of line 4 is 
Claim 10 recites “the emission band” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “fluorescent energy donor” in lines 5-6, which is unclear. Since “fluorescent donor moiety” is established in line 3, it is unclear if “fluorescent energy donor” of lines 5-6 is the same or different from “fluorescent donor moiety” of line 3. It is suggested to utilize common terminology if referring to the same element.
Claim 10 recites “the said multi-wavelength radiation source” in paragraph c. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the detection radiation” in paragraph d. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “at least one pair of distinct excitation wavelengths”, in paragraph d, which is unclear. Since “two or more distinct resolvable wavelengths” is established in paragraph b, it is unclear if the “at least one pair of distinct excitation wavelengths” is the same or different from the “two or more distinct resolvable wavelengths”. 
Claims 12-14 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giestas et al. (GIESTAS L ET AL: "Multiplexed spectral coding for simultaneous detection of DNA .
Regarding claim 1, Giestas teaches a sensor for detecting an analyte (abstract; detecting complementary oligonucleotides) comprising: a) a FRET assay (page 148, left column, last paragraph) capable of being placed in contact with a sample containing said analyte, comprising a fluorescent energy donor moiety (Alexa Fluor 430, Alexa Fluor 514) and an energy acceptor moiety (Alexa Fluor 546, Alexa Fluor 568, Alexa Fluor 594, Alexa Fluor 633), wherein the absorption band  of the said energy acceptor at least partially overlaps both the emission band  and absorption band of the fluorescent energy donor (page 149, left column, last paragraph); b) a multi-wavelength radiation source (page 149, section 3.1.1, excitation wavelengths of 430 nm and 500 nm) capable of exciting the said FRET assay, the source comprising two or more distinct resolvable wavelengths (Fig. 430 nm and 500 nm) such that at least two of the wavelengths (430 nm and 500 nm) are within the absorption band of the fluorescent energy donor (Alexa Fluor 430 and Alexa Fluor 514) and at least one of the wavelengths (500 nm) is within the absorption bands of both the fluorescent energy donor (Alexa Fluor 514) and the energy acceptor (Alexa Fluor 546; Fig. 2A; page 150, right column, last paragraph); and c) one or more detectors (page 148, right column, fourth paragraph, “spectrofluorimeter”) capable of detecting radiation emitted from the said FRET assay upon excitation by radiation from the said multi-wavelength radiation source.
Giestas fails to teach the sensor comprising d) circuitry containing an algorithm to compare the detected radiation emitted from the said FRET assay when excited by at least one pair of the distinct excitation wavelengths and to calculate the concentration of analyte.
capable of detecting radiation emitted from the FRET assay when excited by at least one pair of the distinct excitation wavelengths and calculating the concentration of analyte (paragraph [0127] teaches FRET is detected by calculating a shift of phase caused by light received wherein the shift of phase is compared with a calibration curve to determine concentration of analyte present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas to incorporate the teachings of Aasmul to provide circuitry containing an algorithm capable of detecting radiation emitted from the said FRET assay when excited by at least one pair of the distinct excitation wavelengths and calculating the concentration of analyte. Doing so would have a reasonable expectation of successfully detecting radiation from the FRET assay to calculate a concentration of a target analyte of interest, thus improving the ability of the sensor to detect an analyte.
Note that the functional recitations that describe the FRET assay, multi-wavelength radiation source, one or more detectors, and circuitry are interpreted as intended use of the claimed sensor and are given patentable weight to the extent which effects the structure of the claimed sensor. 
Regarding claim 2, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas further teaches wherein the energy acceptor is a fluorescent energy acceptor (page 148, section “materials and methods”, first paragraph).
Regarding claim 3, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas further teaches wherein the detectors also are capable of detecting radiation emitted from the fluorescent energy acceptor (page 148, right column, fourth full paragraph; Fig. 3B).
Regarding claim 4, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. While Giestas in view of Aasmul teaches the multi-wavelength radiation source (page 149, section 3.1.1, excitation wavelengths of 430 nm and 500 nm), Giestas in view of Aasmul fails to teach explicitly teach wherein the multi-wavelength radiation source comprises multiple laser diodes.
Aasmul teaches the apparatus for measuring fluorescence signal (Fig. 2) comprises a multi-wavelength radiation source comprising multiple laser diodes (paragraph [0073] teaches LEDs 5 and 7 can be laser diodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas in view of Aasmul to further incorporate the teachings of Aasmul to provide the multi-wavelength radiation source comprising multiple laser diodes. Doing so would utilize well known sources of radiation for FRET assays that would have a reasonable expectation of successfully generating light for the FRET assay.
Regarding claim 9, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas in view of Aasmul fail to teach wherein the FRET assay is a competitive binding FRET assay.
Aasmul further teaches a method and apparatus for measuring fluorescence signal of a sample (abstract) comprising a competitive FRET assay (paragraph [0127]).

Regarding claim 10, Giestas teach a method of detecting an analyte (abstract; detecting complementary oligonucleotides) comprising: a) placing a sample containing said analyte (page 148, right column, third full paragraph) in contact with a FRET assay (page 148, left column, last paragraph), which comprises a fluorescent energy donor moiety (Alexa Fluor 430, Alexa Fluor 514) and an energy acceptor moiety (Alexa Fluor 546, Alexa Fluor 568, Alexa Fluor 594, Alexa Fluor 633), wherein the absorption band of the said energy acceptor at least partially overlaps both the emission band and absorption band of the fluorescent energy donor (page 149, left column, last paragraph); b) exciting the said FRET assay with two or more distinct resolvable wavelengths (page 149, section 3.1.1, excitation wavelengths of 430 nm and 500 nm) such that at least two of the wavelengths (430 nm and 500 nm) are within the absorption band of the fluorescent energy donor (Alexa Fluor 430 and Alexa Fluor 514) and at least one of the wavelengths (500 nm) is within the absorption bands of both the fluorescent energy donor (Alexa Fluor 514) and the energy acceptor (Alexa Fluor 546; page 150, right column, last paragraph); and c) detecting radiation emitted from the said FRET assay upon excitation by radiation from the said multi-wavelength radiation source (page 148, right column, fourth paragraph). Giestas fails to teach the method comprising d) comparing the detected radiation 
Aasmul teaches a method and apparatus for measuring fluorescence signal of a sample (abstract) comprising a competitive FRET assay (paragraph [0127]) and circuitry (paragraph [0127], “measurement electronic circuit”) containing an algorithm to detect radiation emitted from the FRET assay when excited by at least one pair of the distinct excitation wavelengths and to calculate the concentration of analyte (paragraph [0127] teaches FRET is detected by calculating a shift of phase caused by light received wherein the shift of phase is compared with a calibration curve to determine concentration of analyte present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas to incorporate the teachings of Aasmul to provide the method of comparing the detected radiation emitted from the said FRET assay when excited by at least one pair of distinct excitation wavelengths to calculate the concentration of analyte. Doing so would utilize known methods of calculating concentrations from FRET assays and would have a reasonable expectation of successfully detecting radiation from the FRET assay to calculate a concentration of a target analyte of interest, thus improving the ability of the sensor to detect an analyte.
Regarding claim 12, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas further teaches the method further comprising the step of detecting fluorescent radiation emitted from the energy acceptor (page 148, section “materials and methods”, first paragraph and fourth paragraph teaches the fluorescence emitted by donors and acceptors were detected with a spectrofluorimeter).
Regarding claim 14, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas in view of Aasmul fail to teach wherein the FRET assay is a competitive binding FRET assay. 
Aasmul teaches a method and apparatus for measuring fluorescence signal of a sample (abstract) comprising a competitive FRET assay (paragraph [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Giestas in view of Aasmul to incorporate the teachings of Aasmul to provide the FRET assay as a competitive binding assay. Doing so would utilize a well-known form of FRET assay that would have a reasonable expectation of successfully providing FRET measurements for measurement of concentration of the analyte as taught by Aasmul. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giestas in view of Aasmul as applied to claim 1 and 10 respectively above, and further in view of Dembska (Anna Dembska, “The analytical and biomedical potential of cytosine-rich oligonucleotides: A review”, May 2016, Analytica Chimica Acta, 930, p1-12).
Regarding claim 5, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. While Giestas in view of Aasmul teaches the sensor uses oligonucleotide probes for detection (abstract), Giestas in view of Aasmul further fails to explicitly teach wherein the analyte is glucose.
Dembska teaches a review of analytical and biomedical potential of oligonucleotides, such as for biosensors (abstract) and further teaches an oligonucleotide dual-labeled with a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas in view of Aasmul to incorporate the teachings of Dembska to provide the analyte as glucose. Doing so would utilize known methods of detecting glucose with an oligonucleotide that would have a reasonable expectation successfully detecting glucose with high sensitivity.
Regarding claim 13, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. While Giestas in view of Aasmul teaches the sensor uses oligonucleotide probes for detection (abstract), Giestas in view of Aasmul fails to explicitly teach wherein the analyte is glucose.
Dembska teaches a review of analytical and biomedical potential of oligonucleotides, such as for biosensors (abstract) and further teaches an oligonucleotide dual-labeled with a FRET pair for detection of glucose (page 7, right column, last paragraph) that have shown very high sensitivity (page 8, left column, first full paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas in view of Aasmul to incorporate the teachings of Dembska to provide the analyte as glucose. Doing so would utilize known methods of detecting glucose with an oligonucleotide that would have a reasonable expectation successfully detecting glucose with high sensitivity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giestas in view of Aasmul as applied to claim 1 above, and further in view of Wolf et al. (US 20050095174, hereinafter “Wolf”).
Regarding claim 6, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas in view of Aasmul fail to teach wherein the assay is contained within a hydrogel.
Wolf teaches a sensor for detecting glucose (abstract; paragraph [0006]) comprising a core comprising a hydrogel (claim 1; paragraph [0004]). Wolf teaches a FRET assay is contained within a hydrogel (paragraphs [0051]-[0055] teaches reagents that exhibit FRET are included within the core of the sensor). Wolf teaches that systems for monitoring glucose levels without hydrogels have issues with permeability of the sensor that leads to difficulties with measuring glucose (paragraph [0003]).Wolf teaches the sensor is useful for detecting glucose, is mechanically robust, and is optimized to sufficiently allow an analyte to diffuse into and out of the sensor while preventing leakage of a reagent (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas in view of Aasmul to provide the assay contained within a hydrogel. Doing so would allow for improved measurement of an analyte, such as glucose, that would have a reasonable expectation of being mechanically robust and sufficiently allowing the analyte to diffuse into and out of the sensor as taught by Wolf.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giestas in view of Aasmul as applied to claim 1 above, and further in view of Meadows et al. (MEADOWS, et al., .
Regarding claim 7, Giestas in view of Aasmul teach all of the elements of the current invention as stated above. Giestas in view of Aasmul fail to teach wherein the FRET assay is positioned at the end of an optical fibre, said optical fibre transporting radiation from the multi-wavelength source towards the FRET assay and radiation emitted from the FRET assay towards the one or more detectors.
Meadows teaches an optical biochemical method for the assay of glucose based on FRET (abstract) comprising a FRET assay (Fig. 1) positioned at the end of an optical fibre, said optical fibre capable of transporting radiation from the multi-wavelength source towards the FRET assay and radiation emitted from the FRET assay towards the one or more detectors. Meadows teaches optical fibers allow for monitoring of very small samples and have been used coupled to biochemical reactions to develop miniaturized biosensors (page 145, right column, last paragraph – page 146, left column, first paragraph). Meadows teaches the optical biochemical method allowed for direct determination of glucose concentrations from the FRET assay (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giestas in view of Aasmul to incorporate the teachings of Meadows to provide the FRET assay at the end of an optical fibre. Doing so would utilize known methods of incorporating optical fibers with FRET assays that would have a reasonable expectation of successfully monitoring very small samples and determining an analyte concentration directly from the FRET assay as taught by Meadows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buzby (US 20070128610 A1) teaches a method and apparatus for preparation and sequencing of nucleic acids (abstract) comprising measuring signals from a FRET assay (paragraphs [0061]-[0062]) wherein the FRET assay is contained in a hydrogel (paragraph [0033]). Buzby teaches a multi-wavelength source (Fig. 1, “532 nm” and “635 nm”).
Puskas et al. (US 20080158543 A1, hereinafter “Puskas”) teaches an analyzer system to analyze samples (abstract). Puskas teaches a competitive FRET assay (paragraphs [0311]-[0313]). Puskas teaches a multi-wavelength source (Fig. 5, elements 32 and 34). Puskas teaches a computer configured to compare signals detected from particles and calculate the concentration of the particles using appropriate software (paragraphs [0214]-[0215]).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798